89 F.3d 846
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Cornelio Jesus TRISTAN, Plaintiff-Appellant,v.James GOMEZ, Director Department of Corrections;  Charles D.Marshall, Warden;  Terry Peetz;  Jack Reagan;  Alex M.Astrga;  Mundall;  R. Peterson;  L. Martin/Martinex and V.Bluestein, Defendants-Appellees.
No. 95-16992.
United States Court of Appeals, Ninth Circuit.
Submitted April 22, 1996.*Decided April 29, 1996.

Before:  HALL, THOMPSON, and RYMER, Circuit Judges.


1
MEMORANDUM**


2
Cornelio Jesus Tristan, a California state prisoner housed at Pelican Bay State Prison, appeals pro se the dismissal of his 42 U.S.C. § 1983 action as frivolous and the denial of his Fed.R.Civ.P. 60(b) motion to vacate the dismissal.   He contends that prison officials were deliberately indifferent to his serious medical needs in violation of the Eighth Amendment when they failed to treat his eye condition.   We have jurisdiction under 28 U.S.C. § 1291, and we affirm for the reasons stated in the district court's well-reasoned orders filed May 28, 1994 and September 25, 1995.


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3